Citation Nr: 1012949	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to August 
1980.  He died in June 2004.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran died in June 2004.  His death certificate 
lists the cause of death as dementia due to end-stage renal 
disease.

2.  At the time of the Veteran's death, service connection 
was in effect for fracture of the right radius and ulna, 
postoperative with healed scars, and for surgical scars of 
the right forearm.  These disabilities were not causal or 
contributing factors to the Veteran's death.

3.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era and the conditions of his service did 
not involve duty or visitation in the Republic of Vietnam.

4.  The cause of the Veteran's death was not manifested 
during his active service or for many years thereafter, nor 
was it otherwise causally related to active service or to a 
service-connected disability. 


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, any disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated June 2007 
and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision concerning the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp, the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC 
claim based on a disorder not yet service connected.  
Additionally, if the appellant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the appellant of how to substantiate that assertion, 
taking into account the evidence submitted in connection 
with the application.  The May 2008 letter to the appellant 
fulfilled these notice requirements.

Any deficiency in the timing of this notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate notice 
had been provided to the claimant, but that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and that the error was harmless).  Although the Hupp notice 
did not precede the initial adjudication of the Veteran's 
claim, that notice was followed by a subsequent 
readjudication, in this case a Supplemental Statement of the 
Case (SSOC) issued in August 2008, thereby curing the 
defective notice error.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by a readjudication of the claim, such 
as an SOC or SSOC, is sufficient to curing a timing defect).  
The evidence of record also demonstrates that the appellant 
has had ample opportunity to meaningfully participate in the 
adjudication of her claim.  Thus, the Board finds any errors 
or deficiencies regarding notice to be harmless.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
In addition, the appellant and her representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a Veteran's death will be considered 
to be due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
be singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that is 
combined to cause death, that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A certificate of death shows that the Veteran died in June 
2004.  The immediate cause of death was recorded as dementia 
due to end stage renal disease.  The death certificate 
indicates that no autopsy was performed.  A review of the 
appellant's claims folder shows that during the Veteran's 
lifetime service connection was established for a fracture 
of the right radius and ulna, postoperative with healed 
scars, and for surgical scars of the right forearm.  Service 
connection was not in effect for diabetes mellitus or renal 
disease.

The appellant essentially contends that the Veteran's 
diabetes mellitus, which she claims should have been 
service-connected, caused his renal disease, which resulted 
in his death.  Her rationale is that the Veteran served in 
the Republic of Vietnam during the Vietnam Era and was thus 
exposed to herbicides, including Agent Orange, which caused 
his diabetes mellitus.

Prior to his death, in October 2003, the Veteran file a 
claim for entitlement to service connection for end-stage 
renal disease, diabetes mellitus and congestive heart 
failure, all of which he attributed to exposure to Agent 
Orange.  Following the Veteran's June 2004 death, in June 
2007 the Veteran's spouse filed a claim of entitlement to 
service connection for the cause of the Veteran's death, on 
a similar theory.  In a rating decision in September 2007, 
the RO denied entitlement to service connection for the 
cause of the Veteran's death.  The RO noted that there was 
no evidence of diabetes or renal disease in service and no 
evidence indicating that the Veteran's served in Vietnam.  
The RO also noted that medical records did not show that the 
Veteran's service-connected disabilities contributed to his 
death in any manner.  The appellant submitted a Notice of 
Disagreement (NOD) in December 2007, arguing that her 
husband had served in Vietnam.  The RO issued a Statement of 
the Case (SOC) in March 2008 and the Veteran filed a 
Substantive Appeal (VA Form 9) in April 2008.

As stated above, the appellant's claim, in essence, is that 
the Veteran developed diabetes mellitus as a result of his 
service in Vietnam and that this caused his renal disease, 
which resulted in his death.  In order to establish service 
connection for death, there must be (1) evidence of death; 
(2) evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no 
question that the first element has been met.  The Board's 
discussion focuses on the latter two elements.  

The Board notes that the law provides that a veteran who, 
during active military, naval or air service, served in the 
Republic of Vietnam during the Vietnam Era is presumed to 
have been exposed during such service to certain herbicidal 
agents (e.g., Agent Orange) unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during service.  If the veteran was exposed 
to an herbicide agent during service, certain diseases, 
including type II diabetes mellitus, shall be service 
connected even though there was no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Service personnel records indicate foreign service in 
Germany from September 1976 to July 1979.  They do not 
indicate any service in Vietnam.  Furthermore, no evidence, 
other than an unsupported statement from the appellant, has 
been presented indicating that the Veteran had any service 
in Vietnam.  On the Veteran's application for benefits in 
2003, he indicated that he served in Vietnam for 10 months 
from June 1978 to June 1979.  However, it should be noted 
that the Vietnam era ended on May 7, 1975.  A response from 
the service department received in January 2004 indicates no 
evidence of service in Vietnam or exposure to herbicides and 
the Veteran's service treatment records do not indicate that 
the Veteran served in Vietnam.  Furthermore, there is no 
indication in the record that the Veteran was ever exposed 
to Agent Orange or any other herbicide agent.  Accordingly, 
service connection for diabetes mellitus is not warranted on 
a presumptive basis because the record does not support a 
finding that the Veteran served in Vietnam or was otherwise 
exposed to herbicides.

The Board also notes that no evidence has been presented 
supporting service connection for diabetes mellitus or renal 
disease on a direct basis.  A review of the evidence of 
record, including VA treatment records, shows that the 
Veteran was first treated for diabetes mellitus in 1989, 
many years after the Veteran's discharge from service.  
Furthermore, no evidence has been presented indicating any 
link between active service and the Veteran's diagnosed 
diabetes mellitus or renal disease.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary 
to make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's act of service; but 
does not contain sufficient medical evidence for VA to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The standards of McLendon are not met in this case.  
There is no evidence that the Veteran's diabetes or renal 
disease were related to active service or any incident of 
such service.  

The Board notes that even if the Veteran's diabetes mellitus 
did warrant service connection there has been no evidence 
submitted indicating that the Veteran's diabetes mellitus 
was responsible for his renal disease.  The appellant's 
representative has cited a medical article indicating that 
diabetes mellitus is responsible for four out of ten cases 
of end-stage renal disease, but the article cited is general 
in nature, does not related to or specifically discuss the 
Veteran's cause, and is not accompanied by any medical 
opinion of a medical professional supporting the contentions 
raised in this case.  The Board has no reason to doubt the 
veracity of the information contained in the medical 
information offered.  The article does not indicate, 
however, that the Veteran's diabetes mellitus was in any way 
associated with his end-stage renal failure.

The Board does not doubt the appellant's sincere belief, 
indicated in several written statements, that the Veteran's 
diabetes mellitus caused renal disease, ultimately resulting 
in his death.  As a lay person, however, the appellant is 
not competent to offer an opinion on a matter clearly 
requiring medical expertise such as discerning the etiology 
of the Veteran's diabetes mellitus or renal disease.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the appellant's lay 
beliefs alone can serve to establish any association between 
the Veteran's death and active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  As the preponderance of the evidence is 
against the appellant's claims, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


